In a proceeding by *719testator’s widow to compel the executors .to honor her claim (No. 2) to the testator’s real and personal property, pursuant to a written agreement dated April 26, 1943, such proceeding having been consolidated with a proceeding by the executors to judicially settle their intermediate account, the widow appeals from an order of the Surrogate’s Court, Westhcester County, dated March 27, 1961, which dismissed her said claim No. 2. Order affirmed, with costs to all respondents filing briefs, payable out of the estate. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.